UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 1) (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-54612 CELLULAR CONCRETE TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware 45-4511068 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 100 Pacifica Drive, Suite 130, Irvine, CA 92618 (Address of principal executive offices) 949-769-6522 (Registrant
